Brigham Living




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    September 2, 2014

                                   No. 04-14-00163-CV

                      AAA FREE MOVE MINISTORAGE L.L.C.,
                                  Appellant

                                            v.

                              BRIGHAM LIVING TRUST,
                                     Appellee

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-01363
                  Honorable Barbara Hanson Nellermoe, Judge Presiding


                                     ORDER
       The Appellant’s Third Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on September 5, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court